UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                               UNITED STATES

                                                          v.

                                       Airman TRAVIS A. MARTIN
                                          United States Air Force

                                                  ACM S32247

                                                29 January 2015

            Sentence adjudged 10 April 2014 by SPCM convened at Cannon Air Force
            Base, New Mexico. Military Judge: Christopher M. Schumann (sitting
            alone).

            Approved Sentence: Bad-conduct discharge, confinement for 3 months,
            and reduction to E-1.

            Appellate Counsel for the Appellant: Lieutenant Colonel Joy L. Primoli.

            Appellate Counsel for the United States: Lieutenant Colonel Katherine E.
            Oler and Gerald R. Bruce, Esquire.

                                                       Before

                                   ALLRED, HECKER, and MITCHELL
                                       Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.




PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred.* Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).

*
  The Court notes that, based on the evidence adduced during the guilty plea inquiry, there was only one agreement
between appellant and his co-conspirators (to steal two televisions from a dormitory day room and sell them), but
the appellant stands convicted of two separate conspiracies (to steal military property and to sell it). “An agreement
to commit several offenses is ordinarily but a single conspiracy.” Manual for Courts-Martial (MCM) (2012 ed.),
part IV, ¶ 5.c(3). Additionally, although he and his co-conspirator removed the televisions from the day room at the
same time and the military judge treated the two specifications (which are identical) as one during the guilty plea
         Accordingly, the approved findings and sentence are AFFIRMED.



                  FOR THE COURT


                  STEVEN LUCAS
                  Clerk of the Court




inquiry, the appellant is convicted of two specifications of larceny (one for each television). Rule for Courts-Martial
307(c)(4) (“What is substantially one transaction should not be made the basis for an unreasonable multiplication of
charges against one person.”); MCM (2012 ed.), Part IV, ¶ 46(c)(1)(h)(ii) (“[W]hen a larceny of several articles is
committed at substantially the same time and place, it is a single larceny .…”). But for the fact that the appellant
agreed to “waive all waiveable motions” as part of his pretrial agreement, we would consolidate these sets of
charges as an unreasonable multiplication of charges and/or facially duplicative. United States v. Gladue, 67 M.J.
311, 313 (C.A.A.F. 2009).

                                                           2                                           ACM S32247